By order of April 23, 2008, the application for leave to appeal the October 18, 2007, order of the Court of Appeals was held in abeyance pending the decision in People v Watkins (Docket No. 135787). On order of the Court, leave to appeal having been denied in Watkins, 482 Mich 1114 (2008), the application is again considered, and it is denied, because we are not persuaded that the question presented should be reviewed by this Court. Court of Appeals No. 278498.
*955Kelly, C.J. I would grant leave to appeal for the reasons set forth in my dissenting statement in People v Xiong, 483 Mich 951 (2009).
Cavanagh, J. I join the statement of Chief Justice Kelly.